 



EXHIBIT 10.1
FIRST AMENDMENT TO LOAN AGREEMENT
     This First Amendment to Loan Agreement (this “Amendment”) is entered into
as of June 8, 2005 between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Lender”), and WINSTON SPE II LLC, a Delaware limited liability
company (“Borrower”).
Recitals
     A. Lender and Borrower have previously entered into a certain Loan
Agreement, dated as of March 11, 2005 (“Agreement”). Terms used and not
otherwise defined in this Amendment shall have the meanings attributed to them
in the Agreement, which is incorporated into this Amendment by this reference as
if fully set forth herein. As the context may require, section references in
this Amendment shall refer to the designated section of the Agreement.
     B. Pursuant to Schedule 8.20(2) of the Agreement, Borrower is obligated to,
among other things, satisfy the Agency Agreement Requirement within 60 days
after the Closing Date, as such 60-day period has heretofore been extended for
another 30 days (collectively, the “Delivery Period”).
     C. Borrower has requested that Lender extend the Delivery Period for an
additional 30 days and, subject to and in accordance with the provisions of this
Amendment, Lender agrees thereto.
     D. Lender and Borrower desire to amend the Agreement as hereinafter
provided to reflect the foregoing agreements of the parties and such other
matters as hereinafter set forth.
Agreements
          NOW, THEREFORE, in consideration of the foregoing Recitals and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender hereby covenant and agree as follows:
     1. Extension of Delivery Period. The Delivery Period hereby is extended for
a period of 30 days and shall expire on July 8, 2005.
     2. Borrower’s Representations and Warranties. Borrower hereby represents
and warrants to Lender as follows:
     (a) that there are no offsets, counterclaims or defenses of any kind or
nature whatsoever existing against the indebtedness evidenced by the Note or the
Agreement, or otherwise relating to any of the Obligations, and that it has no
claim for or right to reimbursement from Lender of any sums heretofore paid to
Lender on account of the Loan, whether by way of interest payments, principal
payments, commitment fees or for any other reason; and
     (b) that all of the representations and warranties made by it under any of
the Loan Documents to which it is a party (i) are true, complete and correct in
all material respects on the date hereof, (ii) are hereby expressly restated by
it and incorporated herein by this reference, and (iii) are made with respect to
the Loan Documents as the same have been amended by this Amendment and by all
additional amendments, modifications, renewals, substitutions and replacements
of the Loan Documents and all new Loan Documents executed by Borrower in
connection herewith.
     3. Confirmation and Ratification. Borrower covenants to pay the Loan and
perform the other Obligations as provided in the Agreement and other Loan
Documents. Borrower acknowledges and confirms that the outstanding principal of
the Loan as of this date is Sixty Five Million One Hundred Thousand and 00/100
Dollars ($65,100,000.00) and that interest on the Loan has been paid through
May 31, 2005. Except as

 



--------------------------------------------------------------------------------



 



expressly modified pursuant to the terms and conditions of this Amendment or of
any of the other Loan Documents executed in connection herewith, all of the
terms, covenants and conditions of the Note, the Agreement and all of the other
Loan Documents shall continue unamended and in full force and effect, and
Borrower hereby confirms, ratifies and reaffirms all of such terms, covenants
and conditions.
     4. Severability. In case any one or more of the provisions of this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity of the remaining provisions shall be in no way affected, prejudiced or
disturbed thereby.
     5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one Amendment
     6. Conflicting Provisions. This Amendment is intended to supplement the
Agreement, and the provisions of this Amendment shall be construed to the
maximum extent possible in the manner necessary to avoid any conflict among
their respective terms and conditions. In the event of any irreconcilable
conflict between this Amendment and the terms of the Agreement, the terms of
this Amendment shall govern and control.
     7. Headings. The headings of the Sections of this Amendment are for
convenience and reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.
     8. Joinder Party. Winston Hotels, Inc., solely in its capacity as Joinder
Party under that certain Joinder (the “Joinder”), dated as of March 11, 2005, by
Joinder Party in favor of Lender, hereby consents to the foregoing provisions of
this Amendment and executes this Amendment for the sole purpose of indicating
such consent. Joinder Party affirms that the Joinder shall remain in full force
and effect.
     EXECUTED as of the date first written above.

                LENDER:     GENERAL ELECTRIC CAPITAL CORPORATION, Delaware
corporation
 
       
 
  By:   /s/ Maria R. Fonseca
 
       
 
  Name:   Maria R. Fonseca
 
  Title:   Senior Operations Manager
 
            BORROWER:     WINSTON SPE II LLC, a Delaware limited liability
company
 
       
 
  By:   /s/ Brent W. West
 
       
 
  Name:   Brent W. West
 
  Title:   Vice President, Chief Accounting Officer
 
            JOINDER PARTY:     WINSTON HOTELS, INC., a North Carolina
corporation
 
       
 
  By:   /s/ Brent W. West
 
       
 
  Name:   Brent W. West
 
  Title:   Vice President, Chief Accounting Officer

 